                       IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

LINDA ROSE ADAMS,

       Plaintiff,

vs.                                                 Case No.: __________________________

CLEVELAND CLINIC FLORIDA                             JURY TRIAL AND
                                                     INJUNCTIVE RELIEF DEMANDED
      Defendant.
_____________________________________/

                                          COMPLAINT

       COMES NOW Plaintiff, LINDA ROSE ADAMS, by and through undersigned counsel,

hereby files her complaint against Defendant, CLEVELAND CLINIC FLORIDA, and in support

states and alleges as follows:

                                            PARTIES

       1.      Plaintiff, LINDA ROSE ADAMS (hereinafter “Plaintiff” or “ADAMS”), is a

resident and citizen of Palm Beach County, State of Florida, a person with a disability pursuant to

the definitions of applicable federal anti-discrimination laws, including Title III of the Americans

with Disabilities Act, 42 U.S.C. § 12181, et seq. (the “ADA”), and Section 504 of the

Rehabilitation Act of 1973, 29 U.S.C. § 794 (the “RA”), and, otherwise, sui juris.

       2.      Defendant, CLEVELAND CLINIC FLORIDA, (hereinafter “Defendant,”

“CLEVELAND CLINIC,” or “CLEVELAND”), is a Florida non-profit corporation with its

principal place of business in Palm Beach County, State of Florida.

                                   JURISDICTION VENUE

       3.      This Court has original jurisdiction over the subject matter of Plaintiff’s causes of

action, pursuant to 28 U.S.C. §§ 1331 and 1343, because they arise under the ADA and/or RA.




 DISABILITY INDEPENDENCE GROUP, INC. * 2990 Southwest 35th Avenue * Miami, Florida 33133
                                                                Adams v. Cleveland Clinic Florida
                                                                                       Complaint
                                                                                    Page 2 of 13

       4.      Defendant resides in Palm Beach County, Florida which is within the confines of

the Southern District of Florida. 28 U.S.C. § 89(c). Venue in this Court is therefore proper pursuant

to 28 U.S.C. § 1391(b)(1).

       5.      All conditions precedent to the bringing of this action by Plaintiff has occurred, or

their performance has been waived by Defendant.

                                  GENERAL ALLEGATIONS

       6.      At all times material hereto, ADAMS was a qualified individual with a disability,

as defined by the ADA and RA, by virtue of being profoundly deaf. Further, Adams’ primary mode

of communication is American Sign Language (“ASL”).

       7.      In addition, ADAMS suffers from a hematologic disorder called pancytopenia,

including hemolytic anemia, a disorder in which red blood cells are destroyed faster than they can

be made, thrombocytopenia, a condition in which a person has a low blood platelet count, and

leukopenia, a condition where one has too few white blood cells. The condition causes a range of

symptoms which affect everyday life activities by multiple infections, severe anemia, fatigue and

difficulty breathing, and bleeding.

       8.      Upon information and belief, at all times material hereto, Defendant, directly or

through holding corporations, owns, operates, and/or manages the day-to-day affairs of Cleveland

Clinic Florida and the various offices operated under that name in West Palm Beach, Florida.

       9.      Further, Defendant is a recipient of federal Medicaid funds and are, therefore,

subject to the requirements of the RA.

       10.     In order to receive Medicaid funding, Defendant is required to develop policies and

procedures that ensure that persons who are deaf or hard of hearing will receive adequate and

effective communication.


 DISABILITY INDEPENDENCE GROUP, INC. * 2990 Southwest 35th Avenue * Miami, Florida 33133
                                                                Adams v. Cleveland Clinic Florida
                                                                                       Complaint
                                                                                    Page 3 of 13

        11.    Each time Defendant re-certifies for Medicaid funding, they promise to provide and

adhere to such policies.

        12.    Upon information and belief, Defendant has not provided proper training on the

treatment of patients who are hearing impaired.

        13.    Upon information and belief, Defendant has statutorily inadequate alternative

devices for translating American Sign Language by electronic means.

                                   SPECIFIC ALLEGTIONS

        14.    On or about December 4, 2018, ADAMS was seen by her physician Dr. Grossman,

a doctor at CLEVELAND CLINIC regarding her symptoms of jaundiced skin and fatigue.

        15.    Dr. Grossman referred ADAMS to CLEVELAND CLINIC for a blood transfusion.

        16.    Upon appearance at the hospital, and due to the complexity of her conditions,

ADAMS requested a sign language interpreter to have effective communications, from the nurse

and the doctors at each time seen. No ASL interpreter was provided to ADAMS on the date of her

admission.

        17.    On or about December 5, 2018, ADAMS was admitted to the Intensive Care Unit

(ICU) due to her decreased levels of hemoglobin and other diagnostic test results.

        18.    Due to the lack of an ASL interpreter, ADAMS did not know she required

admission to the hospital as a result of her medical testing until she was shown a gown to change

into.

        19.    ADAMS was not prepared for admission to the hospital, and did not have her

hearing aid, glasses or contact lenses, and thus could neither lip-read or read documents reliably.

        20.    In her ICU admission document dated December 5, 2018, ADAMS is described as

being admitted into the ICU for “life threatening or critical illness or medical/surgical


 DISABILITY INDEPENDENCE GROUP, INC. * 2990 Southwest 35th Avenue * Miami, Florida 33133
                                                               Adams v. Cleveland Clinic Florida
                                                                                      Complaint
                                                                                   Page 4 of 13

problem(s)…” but the same note states that the patient history was “obtained for chart review since

patient is deaf” and no review of systems could be performed since patient is hard of hearing.

          21.   This admission document contained errors in ADAMS’ medical allergy to

diphenhydramine.

          22.   The lack of communication on December 5, 2018, did not permit ADAMS to

adequately communicate her medical history, including her past adverse reactions to steroidal

medications, and a steroidal medication was in fact prescribed and administered against her wishes.

          23.   The lack of communication on December 5, 2018 did not permit ADAMS to

communicate her medical allergies, and CLEVELAND did not notice that she is allergic to

diphenhydramine, also known as Benadryl.

          24.   Diphenhydramine/Benadryl was prescribed and administered to ADAMS

throughout her inpatient treatment.

          25.   The next morning, on December 6, 2019, ADAMS again requested an ASL

translator from all staff and doctors who appeared but was told that none was available.

          26.   The attending physician, Dr. Chakra Chaulagain, attempted to communicate in

writing, which was ineffective by the length and complexity of the issues involved, and its

ineffectiveness was compounded because ADAMS did not have her reading glasses or contact

lenses.

          27.   Furthermore, due to the complicated range of medical needs and conditions,

ADAMS could not effectively communicate her questions nor provide adequate information to

Dr. Chaulagain, and again requested an interpreter.

          28.   ADAMS was informed of the medications she had been given and became upset

that she was given a steroid due to her past severe depression and psychosis associated with that


 DISABILITY INDEPENDENCE GROUP, INC. * 2990 Southwest 35th Avenue * Miami, Florida 33133
                                                                 Adams v. Cleveland Clinic Florida
                                                                                        Complaint
                                                                                     Page 5 of 13

class of drugs.

       29.        Dr. Chaulagain apologized for the administration of the drug.

       30.        Dr. Chaulagain tried to explain the proposed plan of a bone marrow biopsy follow

by rituximab treatment through this ineffective method of writing.

       31.        ADAMS could not ask any questions regarding a procedure in which the patient is

fully awake and has marrow removed from her bones in a painful procedure that involves a biopsy

needle being inserted into a bone.

       32.        During the afternoon of December 6, 2018, a Gonzalo Arcentales, APRN, went to

speak with ADAMS to discuss the bone marrow biopsy and aspiration procedure. Again, a sign

language interpreter was present at that discussion.

       33.        CLEVELAND CLINC had a video relay interpreting (VRI) machine brought into

the room but it did not function.

       34.        Despite knowing that the VRI was not functioning, and knowledge that

communication was not effective, APRN Arcentales explained the procedure to ADAMS by

“texting” on a cellphone.

       35.        The procedure was done three hours later and involved fentanyl-and-midazolam-

induced conscious sedation followed by the direct aspiration of bone marrow from her illiac spine.

       36.        On the morning of December 7, 2018, Dr. Andrew Daya attended to ADAMS. A

different video ASL translator was used to facilitate communication, but it did not perform as

expected either, and in fact, according to Dr. Daya’s notes, “impaired communication.” ADAMS

again requested a sign language interpreter.

       37.        On that same attestation, Dr. Daya stated, “WE THEREFORE NEED AN IN

HOUSE SIGN LANGUAGE TRANSLATOR FOR THE PATIENT…This was communicated


 DISABILITY INDEPENDENCE GROUP, INC. * 2990 Southwest 35th Avenue * Miami, Florida 33133
                                                               Adams v. Cleveland Clinic Florida
                                                                                      Complaint
                                                                                   Page 6 of 13

that the patient ABSOLUTELY needs an in house translator to the nursing team.”

       38.     While she requested an interpreter numerous times, this was, at minimum, the fifth

time that ADAMS’ request for an ASL interpreter had been recorded in the medical records of

CLEVELAND CLINIC during her three days there, and she had yet to receive any functional

accommodation for her hearing impairment.

       39.     Finally, on the morning of December 8, 2018, a sign language interpreter was

finally provided to ADAMS; however, this was a simple round check by Dr. Stone, and ADAMS

could only voice her frustration that she wanted to go home.

       40.     Later that day, when Dr. Stone returned, there was once again no ASL interpreter

present.

       41.     For the dates of December 9 and 10, 2018, an ASL interpreter was not provided to

Ms. ADAMS at any time.

       42.     On or about December 10, 2018 ADAMS was discharged from CLEVELAND

CLINIC, without the use of any interpreting services.

       43.     During each day of ADAMS’ treatment and stay at CLEVELAND CLINIC,

ADAMS would inform Defendant that she was Deaf and required an interpreter to communicate

with her nurses, doctors, anesthetists, and all other professionals. Specifically, ADAMS required

a qualified ASL interpreter so that she could understand the treatment and procedures proposed to

her by CLEVELAND CLINIC, and eventually performed on her by CLEVELAND CLINIC.

       44.     Despite the availability of many ASL interpreters and services in Palm Beach

County, Defendant did not consistently secure an ASL translator for ADAMS, which deprived her

of access to medical care equal to a person who is not Deaf.

       45.     Any other similarly situated hearing person would have been told about their


 DISABILITY INDEPENDENCE GROUP, INC. * 2990 Southwest 35th Avenue * Miami, Florida 33133
                                                               Adams v. Cleveland Clinic Florida
                                                                                      Complaint
                                                                                   Page 7 of 13

evaluations, medications, options, psychological treatment, options for treatment and discharge

instructions.

       46.      Further, during ADAMS’ treatment and stay at CLEVELAND CLINIC,

CLEVELAND’s staff conducted tests, performed procedures, and engaged in intensive medical

intervention without effectively communicating with ADAMS, including failing to provide a

qualified ASL interpreter.

       47.      During ADAMS’ treatment and stay at CLEVELAND CLINIC, CLEVELAND’s

staff also attempted to communicate with ADAMS by writing in short messages on paper. This

format, however, did not allow appropriate expressive or receptive communication, such as asking

and responding to questions, and was not effective for ADAMS.

       48.      This difficulty was compounded by ADAMS’ lack of reading glasses, which would

not have been required for ASL communication.

       49.      The discrimination against ADAMS was committed with deliberate indifference to

her protected rights.

       50.      Defendant has a pattern and practice of not providing ADAMS and other Deaf

patients with a qualified ASL interpreters and/or attempts to use ineffective forms of

communication or auxiliary aids that do not meet statutory requirements.

       51.      CLEVELAND’s actions were the legal cause of ADAMS’ injuries. As a result of

the aforementioned acts and omissions of Defendant, ADAMS has suffered financial injury,

mental anguish, grievous emotional distress, embarrassment, shame, worry, frustration,

humiliation, and loss of capacity for the enjoyment of life. These losses are either permanent or

continuing and ADAMS will suffer these losses in the future.

       52.      Each and all of the above acts, both of omission and commission, were acts of


 DISABILITY INDEPENDENCE GROUP, INC. * 2990 Southwest 35th Avenue * Miami, Florida 33133
                                                                 Adams v. Cleveland Clinic Florida
                                                                                        Complaint
                                                                                     Page 8 of 13

discrimination done with deliberate indifference to ADAMS disabilities and each and all were a

proximate cause of the damages suffered by ADAMS.

       53.     Plaintiff has employed the undersigned attorneys and has agreed to pay them a

reasonable fee for their services herein.

       COUNT 1- VIOLATION OF SECTION 504 OF THE REHABILITATION ACT

       54.     Plaintiff hereby reasserts by reference in this Count I the allegations of Paragraphs

1 through 53 of this Complaint as if fully set forth herein.

       55.     ADAMS is Deaf and her disabilities substantially limit her in her major life

activities, including her ability to effectively communicate with others who are not fluent in ASL.

Therefore, ADAMS is a qualified individual with a disability under the RA.

       56.     Defendant is a recipient of federal financial assistance by virtue of receipt of

Medicaid payments, as well as other federal financial assistance.

       57.     Section 504 of the Rehabilitation Act, 29 U.S.C. § 794, requires that no qualified

individual with a disability, on the basis of that disability, be excluded from participation in or be

denied the benefit of the services, programs, activities, or to otherwise be discriminated against.

       58.     During ADAMS’ treatment at CLEVELAND CLINIC, Defendant was aware that

ADAMS is Deaf and communicates through ASL.

       59.     Defendant’s doctors, nurses and all other staff who interacted with ADAMS had

actual, recorded knowledge of her disability, yet, during ADAMS’ admission to CLEVELAND

CLINIC’s ICU, Defendant failed to provide ADAMS with any appropriate and effective auxiliary

aids and services, namely a qualified ASL interpreter, until four days after her admission into the

ICU and after invasive operation had taken place.

       60.     By not using a qualified ASL interpreter, Defendant failed to fully explain the risks


 DISABILITY INDEPENDENCE GROUP, INC. * 2990 Southwest 35th Avenue * Miami, Florida 33133
                                                             Adams v. Cleveland Clinic Florida
                                                                                    Complaint
                                                                                 Page 9 of 13

of the procedures or treatment, failed to properly include ADAMS in decision-making related to

her treatment, nor permit ADAMS to ask full, extensive questions or have a real understanding of

the course of her care.

        61.     Because of the failure to provide effective communication, ADAMS and other Deaf

patients have an incomplete understanding of what happens during each session, test, interaction

or appointment.

        62.     Ultimately, ADAMS left CLEVELAND’s facilities feeling uninformed, frustrated,

and mistreated.

        63.     ADAMS is likely to return to CLEVELAND in the future in the event of a medical

emergency due to proximity.

        64.     ADAMS was not properly informed of the treatment plans, therapy goals, and

medication risks, nor given the opportunity to ask questions that any other non-hearing impaired

person would ask.

        65.     CLEVELAND’s staff indicated awareness that ADAMS is Deaf, but, despite this,

CLEVELAND failed to effectively communicate with ADAMS during the crucial admission into

the ICU and subsequent medical decision-making. This included failing to provide a qualified ASL

interpreter until after all procedures had been completed.

        66.     Accordingly, CLEVELAND discriminated against ADAMS in the equal use of

their facilities and as a result, ADAMS experienced mental anguish and humiliation in violation

of her civil rights.

        67.     Further, CLEVELAND failed to provide services to ADAMS as they would have

provided a similarly situated hearing patient.

        68.     CLEVELAND’s policies, practices and procedures, particularly the actions and


 DISABILITY INDEPENDENCE GROUP, INC. * 2990 Southwest 35th Avenue * Miami, Florida 33133
                                                                 Adams v. Cleveland Clinic Florida
                                                                                        Complaint
                                                                                    Page 10 of 13

omissions described above, violated ADAMS’ rights under the RA by discriminating on the basis

of a disability.

        69.        CLEVELAND has discriminated against ADAMS by failing to provide functional

auxiliary aids and services necessary to ensure effective communication with individuals who are

deaf or hard of hearing, in violation of Section 504 of the Rehabilitation Act, 29 U.S.C. § 794.

        70.        At all times material to this case, the employees, staff and agents of CLEVELAND

would have been able to communicate effectively with ADAMS, including obtaining accurate

history and drug contraindications, if CLEVELAND had provided appropriate auxiliary aids and

services, including qualified ASL interpreter services.

        71.        CLEVELAND knew that ADAMS would be harmed by their failure to provide

appropriate auxiliary aids and services, including qualified ASL interpreter services.

        72.        CELEVELAND’s actions were committed with reckless disregard and deliberate

indifference to the rights and needs of ADAMS.

        73.        As a result of CLEVELAND’s actions, ADAMS has been damaged and has

suffered injuries and experienced emotional suffering, pain and anguish.

        WHEREFORE Plaintiff, LINDA ROSE ADAMS, respectfully prays that this Court grant

the following relief against Defendant, CLEVELAND CLINIC FLORIDA, including entering a

declaratory judgment, pursuant to Rule 57 of the Federal Rules of Civil Procedure, stating that the

Defendant’s practices, policies and procedures has subjected Plaintiff to discrimination in violation

of Section 504 of the Rehabilitation Act; permanently enjoining the Defendant from any practice,

policy and/or procedure which will deny Plaintiff equal access to, and benefit from Defendant’s

services or which deny Plaintiff effective communication with Defendant. This includes entering

a permanent injunction ordering Defendant:


 DISABILITY INDEPENDENCE GROUP, INC. * 2990 Southwest 35th Avenue * Miami, Florida 33133
                                                                   Adams v. Cleveland Clinic Florida
                                                                                          Complaint
                                                                                      Page 11 of 13

       a. To cease discrimination against Plaintiff and all other deaf or hard of hearing patients;

       b. To promulgate and comply with policies and procedures to ensure that the Defendant

             and its staff do not discriminate against individuals who are deaf and hard of hearing;

       c. To promulgate and comply with procedures to ensure that the Defendant will provide

             and pay for ASL interpreter services when needed by individuals who are deaf or hard

             of hearing in all services offered by Defendant;

       d. To promulgate and comply with procedures to ensure that Defendant will notify

             individuals who are deaf or hard of hearing of their right to effective communication.

             This notification will include posting explicit and clearly worded notices that state that

             Defendant will provide ASL interpreters and/or other communication services that

             ensure effective communication with deaf or hard of hearing persons;

       e. Award compensatory damages to Plaintiff;

       f. Award reasonable costs and attorneys' fees; and

       g. Award any and all other relief deemed just and appropriate.

  COUNT II- VIOLATION OF TITLE III OF THE AMERICAN WITH DISABILITIES
                       ACT (42 U.S.C. § 12181, et seq)

       74.      Plaintiff ADAMS hereby reasserts by reference in this Count II the allegations of

Paragraphs 1 through 53 of this Complaint as if fully set forth herein.

       75.      Plaintiff’s hearing loss substantially limits her in her major life activities, including

her ability to effectively communicate.

       76.      Plaintiff is, therefore, an individual with disabilities under Title III of the ADA.

       77.      Plaintiff meets the essential eligibility requirements for Defendant’s services at all

times material hereto.



 DISABILITY INDEPENDENCE GROUP, INC. * 2990 Southwest 35th Avenue * Miami, Florida 33133
                                                                Adams v. Cleveland Clinic Florida
                                                                                       Complaint
                                                                                   Page 12 of 13

       78.     Plaintiff will likely return to Defendant’s facilities in the near future and will be

harmed by its discriminatory policies and procedures.

       79.     CLEVELAND violated Title III of the ADA in numerous ways, including but not

limited to discriminatory actions and conduct such as:

               a. Failing to maintain policies and procedures to ensure compliance with Title III

                   of the ADA, specifically policies that provide equal access and effective

                   communication to individuals with disabilities. 28 C.F.R. § 36.303(a);

               b. Failing to ensure that communications with Plaintiff were as effective as

                   communications with non-disabled patients and/or companions. 28 C.F.R. §

                   36.303(a);

               c. Failing to provide auxiliary aids and services, including a qualified ASL

                   interpreter, and to modify policies and procedures to prevent discrimination

                   against Plaintiff. 28 C.F.R. § 36.303(a); 28 C.F.R. § 36.302(a); and

               d. Excluding Plaintiff from services of the public entity and denied Plaintiff the

                   benefit of these services due to her disabilities. 28 C.F.R. § 36.202(a).

       80.     CLEVELAND had knowledge of its obligations under the ADA and was

deliberately indifferent to the rights of ADAMS.

       81.     Defendant knew that Plaintiff would be harmed by its failure to provide appropriate

auxiliary aids and services, including qualified ASL interpreter services.

       WHEREFORE, Plaintiff, LINDA ROSE ADAMS, respectfully pray that this Court enter

judgment in their favor to declare that Defendant’s, CELEVELAND CLINIC FLORIDA, acts and

omissions violated Title III of the Americans with Disabilities Act, to permanently enjoin

Defendant from any practice, policy and/or procedure which will deny Plaintiff equal access to,


 DISABILITY INDEPENDENCE GROUP, INC. * 2990 Southwest 35th Avenue * Miami, Florida 33133
                                                                Adams v. Cleveland Clinic Florida
                                                                                       Complaint
                                                                                   Page 13 of 13

and benefit from, Defendant’s services or which deny Plaintiff effective communication with

Defendant, award further enforcement and other equitable relief to ensure that such training and

policies are maintained in the future, and to award reasonable attorneys’ fees and costs, and any

and all other relief deemed just and proper.

PLAINTIFFS DEMAND A TRIAL BY JURY FOR ALL ISSUES FOR WHICH A TRIAL
BY JURY IS PERMITED.


       Respectfully submitted this 20th day of February 2020.

                                               DISABILITY INDEPENDENCE GROUP, INC.
                                               2990 Southwest 35th Avenue
                                               Miami, Florida 33133
                                               Telephone: (305) 669-2822
                                               Facsimile: (305) 442-4181
                                               mdietz@justdigit.org
                                               aa@justdigit.org


                                               By: /s/Matthew W. Dietz
                                               Matthew W. Dietz, Esq.
                                               Florida Bar No. 0084905




 DISABILITY INDEPENDENCE GROUP, INC. * 2990 Southwest 35th Avenue * Miami, Florida 33133
